Name: Commission Regulation (EEC) No 1711/83 of 24 June 1983 re-establishing the levying of customs duties on made-up accessories for articles of apparel, products of category 88 (code 0880), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 6 . 83 No L 166/ 19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1711 /83 of 24 June 1983 re-establishing the levying of customs duties on made-up accessories for articles of apparel , products of category 88 (code 0880), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378 /82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes A or B, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of made-up accessories for articles of apparel , products of category 88 (code 0880), the relevant ceiling amounts to 4,5 tonnes ; whereas on 1 8 June 1983 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 28 June 1983 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in India : Code Category CCT heading No NIMEXE code ( 1983) Description ( 1 ) (2) (3) (4) 0880 88 61.11 61.11-00 Made-up accessories for articles of apparel (for example, dress shields , shoulder and other pads , belts , muffs , sleeve protectors , pockets) : Other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 363 , 23 . 12 . 1982 , p. 92 .